

Exhibit 10.1
[ex10-10.jpg]


May 24, 2013




Mr. Lance Leonard
CEO
True Drinks Inc.
18552 MacArthur Blvd. #325
Irvine, CA 92612


Dear Lance:


                      This letter (the “Agreement”) constitutes the agreement
between True Drinks Inc., a Nevada corporation (the “Company”) and Axiom Capital
Management, Inc. (“Axiom”, the “Placement Agent”) that Axiom shall serve as the
placement agent for the Company, during the Term (defined under Paragraph B.
below), in connection with the proposed Bridge Offering (the “Bridge Offering”
or “Offering”) by the Company of Securities which may be comprised of any
combination of senior debt, preferred equity, convertible notes (debentures) or
common equity, and warrants in any combination as further defined in the
Offering Documents described below (the “Securities”) to accredited investors
who invest in the Bridge Offering (the “Purchasers”).  It is currently
contemplated that the Bridge Offering will raise up to three million dollars
($3,000,000).  The Bridge Offering will be coordinated with, and conditioned
upon the completion of satisfactory due diligence by the Purchasers and the
Company’s execution and delivery of this Placement Agent Agreement, Bridge
Notes, Security Agreements, Collateral Agent Agreements, Subordination
Agreements, Securities Purchase Agreements, Warrants, Placement Agent Warrants,
Escrow Agreements and/or other ancillary documents contemplated by the forgoing
(collectively the “Offering Documents”).  If, all or any part of the Bridge
Offering is consummated by the Company with a Purchaser, then Company shall owe
the Placement Agent the Fees and Expenses as outlined in Section A below.


A.           Fees and Expenses.  In connection with the services described
above, the Company shall pay to Axiom the following:


1.            Private Placement Fee. As compensation for its services in
connection with the Bridge Offering, the Company shall pay to Axiom a cash
placement fee equal to ten percent (10.0%) of the aggregate purchase price paid
by each Purchaser of Securities in the Bridge Offering (the “Placement Agent’s
Fee”) at each Closing.  The Placement Agent’s Fee will be deducted from the
gross proceeds of the Securities sold at each Closing. The Placement Agent will
also receive a cash fee equal to six percent (6.0%) of all amounts received by
the Company in connection with the exercise of the Warrants by Purchasers issued
in the Bridge Offering by December 31, 2014.
 
2.           Expenses.  Regardless of whether the Bridge Offering is closed
during the Term of this Agreement, and promptly and within five (5) days
following presentation of customary documentation, Company shall reimburse Axiom
for all reasonable postage, express/overnight mail delivery, courier services
expenses and all fees and disbursements of Axiom’s outside counsel and Axiom's
reasonable travel and out-of-pocket expenses as incurred in connection with the
service performed by Axiom pursuant to this Agreement, including without
limitation, hotel, food and associated expenses.  These expenses shall be capped
at $20,000.

 
-1-

--------------------------------------------------------------------------------

 


3.           Warrants. In addition to the Placement Agent’s Fee, upon the
closing of the sale of Securities in connection with the Bridge Offering, the
Company shall issue to the Placement Agent (or its assigns) warrants to purchase
a number of shares of the Company’s common stock equal to ten percent (10.0%) of
the gross proceeds of the sale of Securities in the Bridge Offering and (the “PA
Warrants”).  The PA Warrants shall be exercisable at 100% of the Offering Price
of either the Bridge Offering.  The PA Warrants shall expire five (5) years from
the date of issuance.  The PA Warrants shall be in the same form, including,
without limitation, the same registration rights and anti-dilution provisions,
as the securities sold in the Bridge Offering; provided, however, the PA
Warrants shall include a “net issuance” or “cashless” exercise feature.


4.           Advisory Warrants.  As consideration for advisory services provided
by Axiom to the Company, the Company shall issue to Axiom warrants to purchase
70,000 shares of the Company’s common stock (the “Advisory Warrants”).  Such
Advisory Warrants shall be in the same form and have the same terms as the PA
Warrants.  The Advisory Warrants shall be promptly delivered to Placement Agent
following the first closing of the Offering.


5.           Intentionally Omitted.


6.           Escrow; Collateral Agent Agreement:  All proceeds raised in the
Bridge Offering shall be deposited into a FINRA compliant escrow account to be
opened by the Placement Agent and the Company with a commercial banking
institution prior to the commencement of the Offering (the “Escrow
Account”).  The Company shall be responsible for Escrow Account fees and
expenses.  Any amounts to be released from such Escrow Account shall require
signatures of both the Company and the Placement Agent along with an agreed upon
use of proceeds schedule.  In the event that the structure of the Bridge
Offering makes an escrow account unfeasible, e.g. a line of credit, etc., the
Placement Agent and the Company agree that prior to accepting any funds from the
financing source (whether by drawdown notice or otherwise depending on the
specific structure of the financing) the Company and the Placement Agent will
execute a Use of Proceeds schedule which shall (i) specify the intended uses of
such funds and (ii) include the payment of any fees and expenses of Placement
Agent.  Any violation of this escrow account/use of proceeds requirement shall
entitle the Placement Agent to liquidated damages equal to all cash fees,
warrant fees and expenses payable to Axiom under Section A of this
Agreement.  This liquidated damages provisions shall not in any way limit the
Placement Agent’s right to seek additional remedies in law and/or in equity for
any breach of this Agreement by the Company.  In addition, as the Company is
issuing secured Notes, the parties shall engage an independent, third party
collateral agent as agent to the Purchasers with respect to maintenance of the
collateral granted as security in the Bridge Offering to secure the Company’s
repayment of the Notes.  The Company understands that it is the Company’s
obligation to promptly file all UCC financing statements and USPTO security
documents and will do so promptly in connection with each closing.  Evidence of
such filings shall be promptly delivered to the Placement Agent and Collateral
Agent.
 
B.           Term, Exclusive Period and Termination of Engagement.  Except as
set forth below, the term (the “Term”) of Axiom’s engagement will begin on the
date hereof and end on the earlier of sixty (60) days after  the final closing
of the Bridge Offering or ninety (90) days after receipt by either Party hereto
of written notice of termination. Notwithstanding any such expiration or
termination, Paragraphs A and C through K shall survive and remain in full force
and effect and be binding on the parties hereto, in accordance with their terms.


C.           Fee Tail.  Axiom shall be entitled to a Placement Agent’s Fee,
calculated in the manner provided in Paragraph A, with respect to any securities
purchased in any subsequent offering (“Subsequent Offering”) by investors who
invested in the Bridge Offering and/or any subsequent offering by the Company or
potential purchasers whom Axiom had introduced to the Company’s Bridge Offering
(including, for this purpose, any exercise by such investors of the Investor
Warrants), if such Subsequent Offering or transaction is consummated at any time
within the Term or the 24-month period following the Term.
 
 
-2-

--------------------------------------------------------------------------------

 
 
D.           Non-Circumvent.  The Company hereby irrevocably agrees not to
circumvent, avoid, bypass, or obviate, directly or indirectly, the intent of
this Agreement through any transaction, transfer, pledge, agreement,
recapitalization, loan, lease, assignment or otherwise.  The Company (including
affiliates of such parties) agrees that it will not attempt, directly or
indirectly, to contact parties introduced to the Company by the Placement Agent
on matters described in this Agreement or contact or negotiate with any
confidential source provided by Axiom, except through Axiom or with the
expressed written consent of Axiom as to each such contact. The Company shall
not contact, deal with, or otherwise become involved in any transaction with any
corporation, partnership, individual, any banks, trust or lending institutions
introduced by or through Axiom without the permission of Axiom. Any violation of
this provision shall be deemed an attempt to circumvent this provision, and the
Company shall be liable for damages in favor of the circumvented party.


E.           Right of Participation.  The Company shall use its best efforts to
permit Axiom to participate as a placement agent or co-underwriter in connection
with any future debt or equity financing of the Company or underwritten public
offering for any selling security holder of the Company, or as financial advisor
in connection with a ny debt or equity transaction with customary fees and other
terms to be mutually agreed upon by the Company and Axiom.


F.          Use of Information.  The Company will furnish Axiom such written
information as Axiom reasonably requests in connection with the performance of
its services hereunder. The Company understands, acknowledges and agrees that,
in performing its services hereunder, Axiom will use and rely entirely upon such
information as well as publicly available information regarding the Company and
other potential parties to the Bridge Offering and that Axiom does not assume
responsibility for independent verification of the accuracy or completeness of
any information, whether publicly available or otherwise furnished to it,
concerning the Company or otherwise relevant to the Bridge Offering, including,
without limitation, any financial information, forecasts or projections
considered by Axiom in connection with the provision of its services.


G.           Confidentiality.  In the event of the consummation or public
announcement of the Bridge Offering, Axiom shall have the right to disclose its
participation in such Bridge Offering, including, without limitation, the
placement at its cost of “tombstone” advertisements in financial and other
newspapers and journals. Axiom agrees to keep confidential during the Term, and
for five years after the expiration or any termination, of this Agreement, all
material nonpublic information provided to it by the Company, except as required
by law, pursuant to an order of a court of competent jurisdiction or the request
of a regulatory authority having jurisdiction over Axiom or its affiliates (a
“Regulatory Request”), or as contemplated by the terms of this Agreement,
provided Axiom shall, if permitted by law, give prompt written notice to the
Company of the request or order (other than a Regulatory Request) to furnish the
nonpublic information. Notwithstanding any provision herein to the contrary,
Axiom may disclose nonpublic information to its affiliates, agents and advisors
whenever Axiom determines that such disclosure is necessary to provide the
services contemplated hereunder, provided that Axiom advises such persons of the
obligation to maintain the confidentiality of such information and remains
liable under this Agreement for any breach of confidentiality by such
affiliates, agents and advisors. Notwithstanding any provision herein to the
contrary, this Section G shall not bar disclosure of, and Axiom and the Company
and their respective representatives or agents may disclose, without limitation
of any kind, any information with respect to the “tax treatment” and “tax
structure” (in each case, within the meaning of Treasury Regulation Section
1.6011-4) of the Offering and related transactions and all materials of any kind
(including opinions or other tax analyses) that are provided to Axiom or the
Company or such representatives or agents relating to such tax treatment and tax
structure, provided that with respect to any document or similar item, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Transactions. Under no
circumstances will the content of the Company’s

 
-3-

--------------------------------------------------------------------------------

 


United States Patent Application(s), Foreign Patent Application(s), or any
exhibits to said patent applications be disclosed by Axiom to any party at any
time for any reason, except to Axiom’s legal counsel or under order of a Court
or tribunal having proper jurisdiction, or by separate written agreement with
the Company or by written direction of the Company.  Said restriction shall also
apply to any and all engineering reports submitted by the Company to Axiom in
performance of Axiom’s due diligence investigation, whereby such engineering
reports meaningfully expose or discuss material facts with respect to the
Company’s intellectual property, product designs, technical performance of a
product or products, component sourcing plans, manufacturing plans or any other
information that may be reasonably interpreted as a “trade secret” or critical
amalgamation of trade secrets.


H.           Indemnity.


1.           The Company agrees to indemnify and hold harmless the Placement
Agent, its employees, consultants and representatives and each person who
controls the Placement Agent within the meaning of Section 15 of the Securities
Act of 1933, as amended  (the “Act”) against any and all losses, claims,
expenses (including legal fees and expenses), damages or liabilities, joint or
several, to which they or any of them may become subject under the Securities
Act or any other statute or at common law in connection with (i) any breach of
any representation or warranty of the Company under this Agreement or the
Transaction Documents; (ii) any untrue statement of a material fact by the
Company in the Transaction Documents; (iii) any omission of a material fact
necessary in order to make the statements in the Transaction Documents, in light
of the circumstance under which they were made, not misleading, or (iv) any
failure by the Company to pay the Placement Agent the fees described in Section
A of this Agreement (the “Covered Matters”), and to reimburse persons
indemnified as above for any legal or other expense (including the cost of any
investigation and preparation) incurred by them in connection with any
litigation arising from any of the Covered Matters whether or not resulting in
any liability, provided, however, that the indemnity agreement contained in this
Section H.1. shall not apply to amounts paid in settlement of any such
litigation if such settlement is effected without the consent of the Company,
nor shall it apply to the Placement Agent or any person controlling the
Placement Agent in respect of any such losses, claims, damages, or liabilities
arising out of, or based upon, any such untrue statement or alleged untrue
statement, or any such omission or alleged omission, if such statement or
omission was based upon information furnished by the Placement Agent
specifically for use in connection with the preparation of documents to be
provided to prospective investors or any amendment thereof or supplement thereto
or by reason of improper selling practices (including failure to comply with, or
a violation of, any law or regulation by the Placement Agent, its officers,
directors and registered placement agents).  The Placement Agent agrees within
ten (10) days after the receipt by it of written notice of the commencement of
any action against it or against any person controlling it as aforesaid, in
respect of which indemnity may be sought from the Company on account of the
indemnity agreement contained in this Section H.1., to notify the Company in
writing of the commencement thereof.  The omission of the Placement Agent so to
notify the Company of any such action shall not relieve the Company from any
liability which it may have to the Placement Agent or any person controlling it
as aforesaid on account of the indemnity agreement contained in this subsection
except to the extent that such liability would not have been incurred had such
notice been given.  In case any such action shall be brought against the
Placement Agent or any such controlling person and the Placement Agent shall
notify the Company of the commencement thereof, the Company shall be entitled to
participate in (and, to the extent that it shall wish, to direct) the defense
thereof at its own expense but such defense shall be conducted by counsel of
recognized standing and reasonably satisfactory to the Placement Agent or such
controlling person or persons, defendant or defendants in the litigation;
provided, that the Company shall not be required to pay for more than one firm
or counsel for all indemnified parties.  The Company agrees to notify the
Placement Agent promptly of the commencement of any litigation or proceeding
against it or in connection with the issue and sale of any of its securities and
to furnish to the Placement Agent, at its request, copies of all pleadings
therein and permit the Placement Agent to be an observer therein and apprise the
Placement Agent of all developments therein, all at the Company’s expense.
 
 
-4-

--------------------------------------------------------------------------------

 
 
        2.   Axiom will indemnify and hold harmless the Company and each other
person who controls the Company within the meaning of the Securities Act,
against any losses, claims, damages or liabilities, joint or several, to which
the Company may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any breach by Axiom or any Placement Agent of any
representation, warranty or covenant contained in this Agreement, provided that
Axiom or any Placement Agent shall be liable under this Section H.2. only to the
extent that such losses, claims, damages or liabilities result from any action
or inaction by Axiom. Axiom will reimburse any legal or other expenses
reasonably incurred by the Company or any controlling person in connection with
investigating or defending any such loss, claim, damage, liability or action,
provided that Axiom shall reimburse any such legal or other expenses in
connection with investigating or defending any such loss, claim, damage,
liability or action only to the extent that such loss, claim, damage or
liability results from any action or inaction by Axiom.


3.           The respective indemnity agreements between the Placement Agent and
the Company contained in Sections H.1. and H.2. of this Agreement, and the
representations and warranties of the Company set forth elsewhere in this
Agreement, shall remain operative and in full force and effect, regardless of
any investigation made by or on behalf of the Placement Agent or by or on behalf
of any controlling person of the Placement Agent or the Company any controlling
person of the Company, shall survive the delivery of the Securities.  Any
successor of the Company and the Placement Agent or of any controlling person of
the Placement Agent, as the case may be, shall be entitled to the benefits of
the respective indemnity agreements.


4.           In order to provide for just and equitable contribution under the
Act in any case in which (i) any person entitled to indemnification under this
Section H makes claim for indemnification pursuant hereto but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section H provides for indemnification in
such case, or (ii) contribution under the Act may be required on the part of any
such person in circumstances for which indemnification is provided under this
Section H, then, and in each such case, the Company and the Placement Agent
shall contribute to the aggregate losses, claims, damages or liabilities to
which they may be subject (after any contribution from others) in such
proportions so that the Placement Agent is responsible for the proportion that
the fees provided for herein bear to the purchase price of the Securities, and
the Company is responsible for the remaining portion; provided, that, in any
such case, no person guilty of a fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.


5.           Within ten days after receipt by any party to this Agreement of
notice of the commencement of any action, suit or proceeding, such party will,
if a claim for contribution in respect thereof is to be made against another
party (the “contributing party”), notify the contributing party, in writing, of
the commencement thereof, but the omission so to notify the contributing party
will not relieve it from any liability which it may have to any other party
other than for contribution hereunder.  In case any such action, suit or
proceeding is brought against any party, and such party so notifies a
contributing party or his or its Placement Agent of the commencement thereof
within the aforesaid ten days, the contributing party will be entitled to
participate therein with the notifying party and any other contributing party
similarly notified.  Any such contributing party shall not be liable to any
party seeking contribution on account of any settlement of any claim, action or
proceeding affected by such party seeking contribution without the written
consent of such contributing party.  The contribution provisions contained in
Section H are in addition to any other rights or remedies which either party
hereto may have with respect to the other or hereunder.



 
-5-

--------------------------------------------------------------------------------

 


I.           REPRESENTATIONS AND WARRANTIES OF THE PLACEMENT AGENT.


Axiom hereby represents warrants and agrees with the Company for its benefit
that:


1. Valid Power and Authority. Axiom has been duly formed and is validly existing
as a corporation in good standing under the laws of the State of its formation,
with all requisite power and authority to conduct its business and to perform
the obligations contemplated herein.


2. Due Authorization and Enforceability of this Agreement. This Agreement has
been duly and validly authorized, executed and delivered by Axiom or on its
behalf and constitutes its valid, binding and enforceable agreement, except to
the extent that (i) the enforceability of this Agreement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally or by general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law), and
(ii) the indemnification provisions of this Agreement may be held to violate
public policy (under either state or federal law) in the context of the offer or
sale of Securities.


3. Absence of Legal or Contractual Conflicts. Axiom’s execution and delivery of
this Agreement, and the performance of its obligations thereunder, will not
result in a violation of, be in conflict with or constitute a default under any
agreement or instrument to which Axiom is a party or by which Axiom or its
properties are bound, or any judgment, decree, order or, to its knowledge, any
statute, rule or regulation applicable to Axiom.


4. Adequacy of the Documents. The information contained in the Documents
relating to Axiom, if any, is complete and correct and does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein not misleading.


5. Broker-Dealer Qualifications. Axiom is (and will continue to be during the
term of this Agreement) a member in good standing of FINRA and agree to abide by
the Rules of Fair Practice of such association. Axiom is properly registered or
licensed as a broker or dealer under applicable federal and state Securities
laws and regulations. Axiom, its affiliates, and its or their officers and
directors (or any other person serving in a similar capacity) have not taken or
failed to take any act, and are not subject to any order or proceedings, that
would make unavailable any limited offering exemption from registration or
qualification requirements of applicable federal or state Securities laws.


6. No Disqualifications. Neither Axiom nor any of its directors, officers,
predecessors or agents nor any beneficial owner of 10% or more of any class of
its equity Securities, nor any of their respective affiliates (nor any other
person serving in a similar capacity):


(a)  
Has been convicted within ten years prior to the date hereof of any crime or
offense involving the purchase or sale of any security, involving the making of
a false statement with the Securities and Exchange Commission (the “SEC”), or
arising out of such person’s conduct as an underwriter, broker, dealer,
municipal securities dealer or investment adviser;



(b)  
Is subject to any order, judgment or decree of any court of competent
jurisdiction temporarily or preliminarily enjoining or restraining, or is
subject to any order, judgment, or decree of any court of competent
jurisdiction, entered within five years prior to the date hereof, permanently
enjoining or restraining such person from engaging in or continuing any conduct
or practice in connection with the purchase or sale of any security, involving
the making of a false filing with the SEC, or arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer or
investment adviser;

 
 
-6-

--------------------------------------------------------------------------------

 


(c)  
Is subject to an order of the SEC entered pursuant to section 15(b), 15B(a), or
15B(c) of the Exchange Act; or is subject to an order of the SEC entered
pursuant to section 203(e) or (f) of the Investment Advisers Act of 1940;



(d)  
Is suspended or expelled from membership in, or suspended or barred from
association with a member of, an exchange registered as a national securities
exchange pursuant to section 6 of the Exchange Act, an association registered as
a national securities association under section 15A of the Exchange Act, or a
Canadian securities exchange or association for any act or omission constituting
conduct inconsistent with just and equitable principles of trade;



(e)  
Is subject to a United States Postal Service false representation order entered
within five years prior to the date hereof; or is subject to a restraining order
or preliminary injunction entered under section 3007 of title 39, United States
Code, with respect to any conduct alleged to constitute postal fraud;



(f)  
Has been or has been named as an underwriter of any securities covered by any
registration statement which is the subject of any pending proceeding or
examination under section 8 of the Securities Act, or is the subject of any
refusal order or stop order entered thereunder within five years prior to the
date hereof;



(g)  
Has been or has been named as an underwriter of any securities covered by any
filing which is subject to any pending proceeding under Rule 261 or any similar
Rule adopted under section 3(b) of the Securities Act, or to an order entered
thereunder within five years prior to the date hereof;



(h)  
Has, to its knowledge, taken or failed to take any other act, or are subject to
any other order or proceedings, that would make unavailable to the Company any
limited offering exemption from the registration or qualification requirements
of federal or state securities laws;



(i)  
Has filed a registration statement that is the subject of a currently effective
stop order entered pursuant to any state's securities law within five years
prior to the date hereof;



(j)  
Has been convicted within five years prior to the date hereof of any felony or
misdemeanor in connection with the offer, purchase or sale of any security or
any felony involving fraud or deceit, including but not limited to forgery,
embezzlement, obtaining money under false pretenses, larceny or conspiracy to
defraud;



(k)  
Is currently subject to any state administrative enforcement order or judgment
entered by that state's securities administrator within five years prior to the
date hereof or is subject to any state's administrative enforcement order or
judgment in which fraud or deceit, including but not limited to making untrue
statements of material facts and omitting to state material facts, was found and
the order or judgment was entered within five years prior to the date hereof; or



(l)  
Is subject to any state’s administrative enforcement order or judgment that
prohibits, denies or revokes the use of any exemption from registration in
connection with the offer, purchase or sale of securities.

 
 
 
-7-

--------------------------------------------------------------------------------

 


J.           COVENANTS OF THE PLACEMENT AGENT.


Axiom covenants with the Company as follows:


1.           Delivery of Offering Materials. Axiom or a person acting on its
behalf shall furnish to each offeree, concurrently with making an offer to such
offeree (and its purchaser representative, if such a representative has been
selected), a copy of the Offering Documents, as it may have been amended or
supplemented by the Company, and shall maintain adequate records of each person
to whom a Offering Documents has been delivered. Neither Axiom nor any of its
agents will give any information or make any representation with respect to the
Company or its business or affairs other than the information or representations
contained in the Offering Documents or any sales literature authorized for use
in connection with the Offering, or such other information as is specifically
authorized by the Company.


2.           Conduct of Solicitation. Axiom or a person acting on its behalf
will cause each person interested in acquiring Securities to complete and
execute the Subscription Documents (copies of which are included in the Offering
Documents) in order to enable the Company to determine whether such person is
qualified to acquire the Securities. Axiom will not execute any Subscription
Documents for any person and will not invest in the Securities through any
person's discretionary trading account without the written approval of such
person. Axiom will abide by, and take reasonable precautions to insure
compliance with, all provisions contained in the Offering Documents and the
Subscription Documents regulating the terms and manner of conducting the
Offering.


3.           Compliance with Federal Securities Laws. Axiom will comply with all
applicable requirements of the Securities Act and the rules and regulations
promulgated thereunder, including Regulation D. Specifically, but without
limitation, neither Axiom nor any person acting on its behalf will offer the
Securities by means of any form of general solicitation or general advertising
nor to any person or entity unless Axiom or its licensed personnel have a
substantial pre-existing business relationship with such person or entity. No
advertisement, article, notice or other communication regarding the Bridge
Offering will be published by Axiom in any newspaper, magazine or similar medium
or broadcast over television or radio. Neither Axiom nor any of its agents will
sponsor, hold or participate in any seminar or meeting regarding the Bridge
Offering at which the persons attending have been invited by any general
solicitation or general advertising. Axiom and any person acting on its behalf
will make offers of the Securities only to persons whom Axiom and its agents
have reasonable grounds to believe and do believe: (a) have such knowledge and
experience in business and financial matters (either alone or together with a
purchaser representative) that they are capable of evaluating the merits and
risks of the prospective investment and of protecting their own interests in
connection with the transaction and (b) meet the investor suitability
requirements contained in the Offering Documents and the Subscription Documents.
Axiom and any person acting on its behalf will cooperate with the Company so
that the Securities are offered and sold only to "accredited investors" as such
term is defined in Rule 501 of Regulation D.  Additionally, Axiom and its agents
will exercise reasonable care to ensure that a purchaser is not an underwriter
within the meaning of Section 2(11) of the Securities Act.


4.           Compliance with Blue Sky Laws. Axiom will comply with all
applicable requirements of any state securities or "blue sky" law or rule or
regulation promulgated thereunder to the extent that such “blue sky” laws are
applicable to Axiom. Axiom will not offer or sell any of the Securities in any
jurisdiction (i) prior to receiving written instructions from the Company that
offers may be made in such jurisdiction and (ii) except in compliance with all
applicable Securities or "blue sky" laws. With respect to any state which limits
the number of offers and sales which may be made, Axiom shall offer for sale no
more than such number of shares of Securities as we may advise Axiom may be
offered and/or sold.  The Company shall be responsible for filing Form D and all
issuer related blue sky filings.
 
 
-8-

--------------------------------------------------------------------------------

 


5.           Maintenance of Records. Axiom will retain in its records and make
available to the Company, for a period of at least five years, information
establishing that each person who purchases the Securities pursuant to the
Subscription Documents solicited by Axiom is within the permitted class of
investors under the requirements, if any, of the jurisdiction in which such
purchaser is a resident and the suitability standards set forth in the Offering
Documents and the Subscription Documents.


K.           Securities Laws Matters.  The Company shall be responsible for any
and all compliance with the securities laws applicable to it, including
Regulation D and the Securities Act of 1933 (the “Act”), and Rule 506
promulgated thereunder, and unless otherwise agreed in writing, all state
securities (“blue sky”) laws. Axiom agrees to cooperate with counsel to the
Company in that regard.


L.           Limitation of Engagement to the Company. The Company acknowledges
that Axiom has been retained only by the Company, that Axiom is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Axiom is not deemed to be
on behalf of, and is not intended to confer rights upon, any shareholder, owner
or partner of the Company or any other person not a party hereto as against
Axiom or any of its affiliates, or any of its or their respective officers,
directors, controlling persons (within the meaning of Section 15 of the Act or
Section 20 of the Securities Exchange Act of 1934), employees or agents. Unless
otherwise expressly agreed in writing by Axiom, no one other than the Company is
authorized to rely upon this Agreement or any other statements or conduct of
Axiom, and no one other than the Company is intended to be a beneficiary of this
Agreement. The Company acknowledges that any recommendation or advice, written
or oral, given by Axiom to the Company in connection with Axiom’s engagement is
intended solely for the benefit and use of the Company’s management and
directors in considering a possible Offering, and any such recommendation or
advice is not on behalf of, and shall not confer any rights or remedies upon,
any other person or be used or relied upon for any other purpose. Axiom shall
not have the authority to make any commitment binding on the Company. The
Company, in its sole discretion, shall have the right to reject any investor
introduced to it by Axiom.


M.           Limitation of Axiom’s Liability to the Company.  Axiom and the
Company further agree that neither Axiom nor any of its affiliates or any of its
their respective officers, directors, controlling persons (within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act of 1934), employees,
consultants or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Axiom and that are finally determined (by a court of competent
jurisdiction and after exhausting all appeals) to have resulted solely from the
willful misconduct of Axiom.  With respect to alleged breaches of the
Confidentiality provisions herein by Axiom, the Company shall have the right to
pursue equitable relief in addition to any other remedy in equity or law.


N.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York. Any disputes which arise
under this Agreement, even after the termination of this Agreement, will be
heard only in the state or federal courts located in the City of New York, State
of New York. The parties hereto expressly agree to submit themselves to the
jurisdiction of the foregoing courts in the City of New York, State of New York.
The parties hereto expressly waive any rights they may have to contest the
jurisdiction, venue or authority of any court sitting in the City and State of
New York. In the event of the bringing of any action, or suit by a party hereto
against the other party hereto, arising out of or relating to this Agreement,
the party in whose favor the final judgment or award shall be entered shall be
entitled to have and recover from the other party the costs and expenses
incurred in connection therewith, including its reasonable attorneys’ fees.

 
-9-

--------------------------------------------------------------------------------

 


O.           Notices.  All notices hereunder will be in writing and sent by
certified mail, hand delivery, overnight delivery or telefax, if sent to Axiom,
to Axiom Capital Management, Inc., 780 Third Avenue – 43rd floor, New York, NY
10017 Attention Mr. Mark Martino, with a copy to Wollmuth Maher & Deutsch, LLP,
500 Fifth Avenue 12th floor, New York, NY 10110, Attention: Gerald Coviello,
Esq. and if sent to the Company, will be mailed, delivered or telefaxed and
confirmed to: Lance Leonard at the address set forth on page one of this
Agreement.  Notices sent by certified mail shall be deemed received five days
thereafter, notices sent by hand delivery or overnight delivery shall be deemed
received on the date of the relevant written record of receipt, and notices
delivered by telefax shall be deemed received as of the date and time printed
thereon by the telefax machine.


P.           Miscellaneous.  This Agreement shall not be modified or amended
except in writing signed by Axiom and the Company. This Agreement shall not be
assigned without the prior written consent of Axiom and the Company; provided,
however, that in the event of a Offering in which the Company is not the
surviving corporation or entity, the Company’s remaining obligations, if any,
under this Agreement shall remain in full force and effect and become
obligations of the surviving corporation or entity. This Agreement constitutes
the entire agreement of Axiom and the Company with respect to the subject matter
hereof and supersedes any prior agreements. If any provision of this Agreement
is determined to be invalid or unenforceable in any respect, such determination
will not affect such provision in any other respect, and the remainder of the
Agreement shall remain in full force and effect. This Agreement may be executed
in counterparts (including facsimile and Adobe PDF counterparts), each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.






[Remainder of this page intentionally left blank.]

 
-10-

--------------------------------------------------------------------------------

 



In acknowledgment that the foregoing correctly sets forth the understanding
reached by Axiom and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.




Very truly yours,


AXIOM CAPITAL MANAGEMENT, INC.


By: /s/ Mark D. Martion
Name: Mark D. Martino
Title:   President & CEO






Confirmed and accepted as of
the date first above written




TRUE DRINKS INC.


By:          /s/ Dan Kerker
Name:    Dan Kerker
Title:      CFO
 
 
 
-11-
